  Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.1 Filed 08/11/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
                         _________________

TINA L. VINOCUR,

                 Plaintiff,                    Case No.

vs.                                            Hon.

PEPPER PIKE CAPITAL
PARTNERS, LLC, an Ohio
Limited Liability Company; and
PEPPER PIKE PROPERTY
MANAGEMENT, LLC, an Ohio
Limited Liability Company,
jointly and severally,

           Defendants.
                                         /
Brian J. Farrar (P79404)
Raymond J. Sterling (P34456)
Attorneys for Plaintiff
STERLING ATTORNEYS AT LAW, P.C.
33 Bloomfield Hills Pkwy., Ste. 250
Bloomfield Hills, MI 48304
(248) 644-1500
bfarrar@sterlingattorneys.com
rsterling@sterlingattorneys.com
                                         /

                  COMPLAINT AND JURY DEMAND

      Plaintiff Tina L. Vinocur, by her attorneys Sterling Attorneys at Law,

P.C., for her Complaint and Jury Demand submits the following:
 Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.2 Filed 08/11/21 Page 2 of 8




                    JURISDICTIONAL ALLEGATIONS

      1.    Plaintiff is an individual residing in West Bloomfield, Michigan,

within the Eastern District of Michigan, and is a citizen of the State of Michigan.

      2.    Defendant Pepper Pike Capital Partners, LLC (“PP Capital”) is an

Ohio Limited Liability Company, with its principal place of business in Orange

Village, Ohio.

      3.    Defendant Pepper Pike Property Management, LLC (“PP

Property”) is an Ohio Limited Liability Company, with its principal place of

business in Orange Village, Ohio.

      4.    Defendant PP Capital has one member: The Paul E. Kiebler, IV

Revocable Trust (dated January 13, 2014).

      5.    The sole beneficiary of the Paul E. Kiebler, IV, Revocable Trust is

Paul E. Kiebler, IV (“Kiebler”).

      6.    Kiebler is a citizen of Ohio and resides at 2916, Nottingham Lane,

Hunting Valley, Ohio 44022.

      7.    Defendant PP Property has one member: Defendant Pepper Pike

Capital Partners, LLC.

      8.    The only state in which any member of the named defendants is a

citizen is Ohio.




                                         2
  Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.3 Filed 08/11/21 Page 3 of 8




         9.    This Court has diversity jurisdiction under 28 USC 1332(a) because

plaintiff is a citizen of Michigan, and defendants are citizens of Ohio, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

         10.   Venue is proper in this district under 28 USC 1391(b)(2) and (b)(3)

because a substantial part of the events giving rise to this claim occurred in this

judicial district and defendants conduct business in this judicial district.

         11.   Plaintiff is a former employee of defendants.

         12.   Defendants were plaintiff’s “employer” as defined in §201(a) of the

Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101, et seq. at all relevant

times.

                           GENERAL ALLEGATIONS

         13.   Defendant PP Capital is a real estate investment company and

defendant PP Property manages the properties owned by PP Capital.

         14.   In November 2019, Kiebler hired plaintiff as a regional manager for

PP Property.

         15.   PP Property manages a portfolio of apartment buildings and leases

them to tenants in Michigan and Ohio.

         16.   As a regional manager, plaintiff was responsible for overseeing

several properties and was also tasked with hiring a team of employees and

managers who reported to her.


                                          3
  Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.4 Filed 08/11/21 Page 4 of 8




       17.   Kiebler requires employees who interact with potential tenants,

such as leasing team members, property managers and regional managers fit a

certain mold: they must be young and physically attractive.

       18.   Throughout her employment, plaintiff was the oldest regional

manager.

       19.   Defendants treated plaintiff differently due to her age and gender.

       20.   Supervisors repeatedly made negative comments about plaintiff’s

physical appearance, suggesting that she was poor at her job because they

deemed her to be too old and not physically fit.

       21.   Nobody ever commented on the appearance of plaintiff’s male

colleagues in the same manner they did to plaintiff.

       22.   Defendants treated younger employees better than they treated

plaintiff.

       23.   One of plaintiff’s supervisors, PP Capital’s Director of Revenue,

told plaintiff that the company wants to hire young, physically attractive people

and that plaintiff should “keep the preferred demographic or look.”

       24.   When plaintiff told her that plaintiff is not comfortable hiring or

firing people based on their age, race, and gender, and continued referring

qualified job candidates even if they were older or non-white, the supervisor

rejected them.


                                        4
 Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.5 Filed 08/11/21 Page 5 of 8




        25.   Defendants also retaliated against plaintiff by threatening her job

and demoting her.

        26.   Another one of plaintiff’s supervisors, Kristie Arnst, told plaintiff

that defendants were discriminating against plaintiff due to plaintiff’s age,

gender, and weight.

        27.   Defendants constructively discharged plaintiff on September 21,

2020.

            COUNT I – AGE/SEX/WEIGHT DISCRIMINATION
          IN VIOLATION OF THE MICHIGAN ELLIOTT-LARSEN
                         CIVIL RIGHTS ACT

        28.   Plaintiff incorporates the preceding paragraphs by reference.

        29.   At all material times, plaintiff was an employee and defendants

were her employer covered by and within the meaning of Michigan’s Elliott-

Larsen Civil Rights Act, MCL 37.2101 et seq.

        30.   Defendants treated plaintiff differently, harassed her, discriminated

against her and constructively discharged her due to plaintiff’s age, gender, and

weight.

        31.   Defendant was predisposed to discriminate against plaintiff on the

basis of her age, gender, and weight and acted in accordance with that

predisposition.




                                         5
  Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.6 Filed 08/11/21 Page 6 of 8




       32.    The discriminatory practices at issue were intentional and willful,

and engaged in with malice or with reckless indifference to the rights and

sensibilities of plaintiff.

       33.    As a direct and proximate result of those actions, the terms,

conditions and privileges of plaintiff’s employment were adversely affected and

she was constructively discharged.

       34.    As a direct and proximate result of the defendants’ wrongful and

discriminatory treatment of plaintiff, plaintiff has suffered injuries and damages,

including, but not limited to, loss of past, present and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish; humiliation and

embarrassment; and loss of the ordinary pleasures of everyday life, including the

right to seek and pursue gainful occupation of choice.

            COUNT II - RETALIATION IN VIOLATION OF
        THE MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT

       35.    Plaintiff incorporates the preceding paragraphs by reference.

       36.    The Michigan Elliott-Larsen Civil Rights Act prohibited defendants

from retaliating against plaintiff for opposing discriminatory practices in the

workplace.




                                         6
 Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.7 Filed 08/11/21 Page 7 of 8




      37.   Plaintiff engaged in protected activity when she informed

defendants that she objected to defendants’ use of age, race, gender, or weight

when making staffing decisions.

      38.   Defendants constructively discharged plaintiff, in whole or in part,

because plaintiff objected to defendants’ discriminatory practices.

      39.   Defendants’ acts were willful within the meaning of the Michigan

Elliott Larsen Civil Rights Act.

      40.   As a direct and proximate result of defendants’ conduct, plaintiff

has suffered and will continue to suffer severe injuries, including the following:

            A.     lost past and future compensation, including the value of
                   fringe benefits;

            B.     lost earning potential;

            C.     humiliation, loss of reputation, betrayal, and emotional
                   distress; and

            D.     other incidental, exemplary, and consequential damages,
                   including attorney fees.

      WHEREFORE, plaintiff respectfully requests that this Honorable Court

enter judgment against defendants, jointly and severally, in whatever amount in

excess of Seventy-Five Thousand Dollars ($75,000) plaintiff is found to be

entitled, together with exemplary damages, costs, interest as an element of

damages, statutory interest, and attorney fees.




                                         7
  Case 2:21-cv-11858-TGB-KGA ECF No. 1, PageID.8 Filed 08/11/21 Page 8 of 8




                                  JURY DEMAND

      Plaintiff Tina L. Vinocur, by her attorneys Sterling Attorneys at Law,

P.C., requests a trial by jury.

                                  Respectfully submitted,

                                  STERLING ATTORNEYS AT LAW, P.C.

                                  By:   /s/Brian J. Farrar
                                        Brian J. Farrar (P79404)
                                        Raymond J. Sterling (P34456)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Pkwy., Ste. 250
                                        Bloomfield Hills, MI 48304
                                        (248) 644-1500

Dated: August 11, 2021




                                          8
